J-S37037-17

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA              :      IN THE SUPERIOR COURT OF
                                          :            PENNSYLVANIA
            v.                            :
                                          :
JASON ADAM LEE,                           :
                                          :
                  Appellant               :           No. 1788 MDA 2016

             Appeal from the Order entered September 30, 2016
              in the Court of Common Pleas of Adams County,
             Criminal Division, No(s): CP-01-CR-0000119-2000

BEFORE: STABILE, MOULTON and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:                       FILED JUNE 30, 2017

       Jason Adam Lee (“Lee”) appeals, pro se, from the Order denying his

third Petition filed pursuant to the Post Conviction Relief Act.1     See 42

Pa.C.S.A. §§ 9541-9545. We affirm.

       On January 22, 2001, Lee entered a negotiated guilty plea to

involuntary deviate sexual intercourse. See 18 Pa.C.S.A. § 3123. On May

10, 2001, pursuant to the plea agreement, the trial court sentenced Lee to a

term of two years to one day less than 5 years in prison, with credit for time

served.   Additionally, Lee is subject to lifetime registration under Megan’s

Law.




1
  Lee titled his Petition a “Petition for Writ of Habeas Corpus,” which the
PCRA court properly considered as his third PCRA Petition. See 42 Pa.C.S.A.
§ 9542 (providing that “[the PCRA] shall be the sole means of obtaining
collateral relief and encompasses all other common law and statutory
remedies for the same purpose …, including habeas corpus….”).
J-S37037-17


       On September 26, 2016, Lee filed the instant, pro se PCRA Petition,

his   third,   challenging   the   voluntariness   of   his   guilty   plea   and   the

effectiveness of his plea counsel. The PCRA court denied Lee’s third Petition,

concluding that the court lacked jurisdiction to consider the Petition, and the

matter had been previously litigated. This timely appeal followed.

       In order to be eligible for relief under the PCRA, the petitioner must be

“currently serving a sentence of imprisonment, probation or parole for the

crime[.]”      42 Pa.C.S.A. § 9543(a)(1)(i); see also Commonwealth v.

Williams, 977 A.2d 1174, 1177 (Pa. Super. 2009) (holding that Megan’s

Law registration requirement, as a collateral consequence of an appellant’s

convictions, does not provide a jurisdictional basis for PCRA relief, where

appellant is no longer serving the underlying sentence). Here, while Lee is

subject to lifetime registration under Megan’s Law, he fully served his

sentence as of March 26, 2005. Thus, Lee is not eligible for relief under the

PCRA. See 42 Pa.C.S.A. § 9543(a)(1)(i).

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/30/2017




                                     -2-
J-S37037-17




              -3-